Title: From Thomas Jefferson to George Weedon, 31 March 1781
From: Jefferson, Thomas
To: Weedon, George



Sir
In Council March 31. 1781

The great length of time which the Militia had been in the field who were first called on, induced us, on the discontinuance of the enterprise against Portsmouth, immediately to call so many Militia as with those lately called might make up a proper opposing force. I state the whole in the Margin who are to be considered as reliefs to the former Militia. The reinforcement received by the enemy will certainly call for more force on our part. Whether this may be most spedily obtained by requiring more militia or by hurrying on the new Levies from those Counties which have not been interrupted in their draught and from which we have a right to expect 1500 men seems not very certain. The latter would be most eligible as the former would be an additional interruption to that important work. Besides those in the Margin we have been obliged to order  2200 to relieve the Militia with General Greene. Thus pushed for men, the Baron’s proposition was not acceded to as exposing the Country too much.
Master Alexander Frazier Gregory is permitted to land and proceed to Urbanna, solely on the letter he was furnished with by General Woodford in gratitude for services rendered that worthy Officer by his father.
You will be so kind as to transmit the inclosed letters to the flag vessel in James river.
I have the honor to be with the great respect Sir Yr. mo. ob. & mo. hble Servant,

Th: Jefferson

